t c memo united_states tax_court cigna corporation and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date susan e seabrook bernard j williams jr melissa l galetto alan j j swirski and cynthia s frank for petitioner john m altman diane deborah helfgott and gary d kallevang for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for this deficiency stems from respondent’s determination that petitioner a life_insurance_company improperly computed its tax_reserves for certain reinsurance treaties respondent has since conceded that there is no deficiency and the parties stipulated that respondent accepts petitioner’s tax reserve computations the parties still dispute as a matter of law whether petitioner may compute its tax_reserves under section by using a reserve_method adopted after the treaties were executed tax reserve issue petitioner urges us to decide the tax reserve issue respondent counters that an opinion addressing the tax reserve issue would be advisory in light of the stipulation we must decide whether we will exercise our discretion to resolve the tax reserve issue we decline to do so 1cigna corporation is global health service and financial company it is the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return for connecticut general life_insurance_company was a member of petitioner’s group and entered into the reinsurance treaties at issue for convenience we refer to cigna corporation and cglic collectively as petitioner 2a reinsurance treaty is a contract between one insurance or reinsurance company known as the ceding company and another insurance_company known as the reinsurer 3the parties agree that a rule computation will be necessary regardless of whether petitioner or respondent prevails 4all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner’s principal_place_of_business was in pennsylvania when it filed the petition i petitioner’s reinsurance treaties and statutory_reserves petitioner is a life_insurance_company as relevant here petitioner entered into treaties to reinsure5 reinsurance treaties minimum guaranteed death_benefits mgdb the reinsurance treaties were entered into before life_insurance_companies are required under state law to set_aside capital equal to the present_value of the future claims arising from insurance policies statutory_reserves the method for computing reserves reserve_method depends on the type of insurance product and related risk involved the connecticut department of insurance cdoi regulated the reinsurance treaties cdoi required petitioner to maintain statutory_reserves for the 5under a reinsurance treaty a reinsurer agrees to assume a specified portion of the risk borne by the ceding company under its insurance contracts the amount and nature of the risk assumed are determined by the terms of the reinsurance treaty with the ceding company 6mgdb are ancillary_benefits that may be incorporated into annuities 7statutory reserve computation methods may vary by jurisdiction reinsurance treaties cdoi issued guidance to compute mgdb statutory_reserves including for the reinsurance treaties a universally accepted reserve_method for computing mgdb statutory_reserves did not exist before the national association of insurance commissioners naic is an organization with the goal of coordinating the regulation of multistate insurers to that end the naic promulgates model rules and actuarial guidelines in an effort to standardize insurance laws the naic promulgated actuarial guideline xxxiv ag effective date ag is a reserve_method that applies to mgdb ii tax reserve issue a life_insurance_company must compute its reserves for federal_income_tax purposes tax_reserves the applicable reserve_method under the code for tax_reserves may differ from the applicable reserve_method for statutory_reserves see sec_807 in certain circumstances the code allows an insurer to use the naic- prescribed reserve_method applicable to statutory_reserves to compute its tax_reserves see sec_807 8an insurance_company computes its tax_reserves by using the interest rate the mortality or morbidity rate and the prescribed tax_reserve_method sec_807 in petitioner began using ag as the reserve_method to compute its tax_reserves for the reinsurance treaties and it did so through petitioner timely filed forms 1120l u s life_insurance_company income_tax return for respondent issued petitioner a deficiency_notice for determining that petitioner could not use ag to compute the tax_reserves because ag was not in effect when petitioner entered into the reinsurance treaties as a result respondent determined that petitioner’s tax_reserves should be decreased by dollar_figure for thereby increasing petitioner’s incomedollar_figure iii procedural history petitioner timely filed a petition with this court respondent conceded before trial that there was no deficiency stemming from petitioner’s tax_reserves for the reinsurance treaties respondent consequently moved to enter a decision in petitioner’s favor petitioner opposed the motion because the concession did not resolve the tax reserve issue we denied the motion 9petitioner used a different reserve_method to compute its tax_reserves before 10a net decrease in tax_reserves is considered gross_income sec_803 sec_807 a deduction is allowed for a net increase in tax_reserves sec_805 sec_807 petitioner and respondent thereafter filed a stipulation of facts the parties stipulated that respondent conceded the adjustment in the deficiency_notice further the parties stipulated that petitioner’s tax reserve computations are correct the parties still dispute however whether petitioner may as a matter of law use ag to compute tax_reserves for the reinsurance treaties that predate ag respondent contends that petitioner must continue to use the reserve_method in effect at the time the reinsurance treaties were entered into not some method adopted later that applies retroactively petitioner contends that the code permits it to use ag as the reserve_method for the reinsurance treaties even though it was adopted after the reinsurance treaties were entered into the case proceeded to trial respondent emphasized that the stipulation rendered the case moot and petitioner acknowledged that the parties agree petitioner’s tax reserve computations were correct respondent accepted petitioner’s tax reserve computations for every year petitioner used ag dollar_figure the only controversy was the tax reserve issue 11the parties indicated that petitioner used ag to compute the tax_reserves for the reinsurance treaties through respondent issued another deficiency_notice for and see cigna corp v commissioner docket no the taxpayer petitioner here filed a petition in that case the commissioner similarly conceded the deficiency in his answer opinion we must decide whether we should resolve the tax reserve issue when the parties agree that the tax reserve computations are correct and that there is no deficiency petitioner asserts we should resolve the tax reserve issue because it is critical to the life_insurance industry respondent contends that we should not resolve that tax reserve issue because doing so would be to render an advisory opinion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see 85_tc_527 a timely filed petition for the redetermination of a deficiency confers jurisdiction on us sec_6214 our jurisdiction generally remains unimpaired until the court has decided the controversy naftel v commissioner t c pincite the commissioner conceding the deficiency does not deprive us of jurisdiction 64_tc_589 it rests within our discretion to issue an opinion on the merits even where the commissioner concedes that there will be no deficiency for the years before the court see 90_tc_1078 n aff’d 877_f2d_449 6th cir 82_tc_608 79_tc_668 67_tc_599 ltv corp v commissioner t c pincite we are guided however by the principle of judicial administration that a court will not gratuitously decide complex issues that cannot affect the disposition of the case before it ltv corp v commissioner t c pincite see also 905_f2d_80 5th cir remanding per curiam tcmemo_1989_74 98_tc_590 cooper v commissioner tcmemo_2010_214 griffin v commissioner tcmemo_1995_246 resolving a moot issue amounts to rendering an advisory opinion see 126_tc_1 kersh v commissioner tcmemo_2009_260 livingston v commissioner tcmemo_2000_121 grynberg v commissioner tcmemo_2000_15 not deciding disputed legal issue that could be subject of future litigation because no impact on years at issue respondent contends that the stipulation settles petitioner’s tax_liability for completely he asserts that we should not address the legal issue see ltv corp v commissioner t c pincite in that case the commissioner conceded the deficiency but did not concede the legal issue id pincite the taxpayer asked us to address a disputed legal issue because the taxpayer believed the same issue might arise in subsequent years id those years however were not before the court id we declined to address the legal issue because the concession afforded the taxpayer a complete victory id pincite we found that a substantive decision would be an advisory opinion affecting years not before the court id pincite that conclusion was based on judicial administration concepts including ripeness mootness and advisory opinions chevron corp v commissioner t c pincite those concepts guide a court to not decide an issue though the court maintains jurisdiction to do so id here an opinion addressing the tax reserve issue would be advisory respondent has conceded the deficiency and the parties have since stipulated that petitioner’s tax reserve computations are correct our opinion would not affect the outcome in this case petitioner suggests the interests of justice entitle petitioner and other taxpayers to an opinion resolving the tax reserve issue see mcgowan v commissioner t c pincite we disagree in mcgowan we were asked to decide whether a compulsory employee contribution constituted a state_income_tax that the taxpayer could deduct id pincite the commissioner conceded the deficiency and asked us to enter a decision in the taxpayer’s favor id we rejected the concession and issued a substantive opinion at the taxpayer’s request id pincite the interests of justice compelled us to issue the substantive opinion see id pincite first unlike here we found that the unresolved issue would arise in the upcoming tax_year for thousands of taxpayers id pincite a substantive opinion would consequently alleviate confusion in an area that lacked clarity second the taxpayer rejected the unilateral concession in its entirety id pincite the present circumstance is different first the tax reserve issue is a discrete legal issue involving a specific insurance product we are not convinced that resolving the legal issue will alleviate uncertainty for thousands of taxpayers further respondent has represented that he will not challenge petitioner or other taxpayers that used ag to compute tax_reserves for mgdb second petitioner still pursues a substantive ruling after the stipulation ensured a complete and total victory in its favor see jones v commissioner t c pincite greenlee v commissioner tcmemo_1985_218 this is no longer a situation where petitioner opposes a concession we are mindful that petitioner desires resolution of the tax reserve issue this is not the case however to decide that issue given respondent’s concession the possibility that a substantive ruling may provide clarification for petitioner or other taxpayers is insufficient to disregard judicial principles our opinion would address a moot issue and provide guidance only for analogous circumstances it would not even affect petitioner’s tax reserve computations for future years because respondent has conceded all future years with respect to the reinsurance treaties in short it would be an advisory opinion we will accept the stipulation and enter a decision under rule in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed here we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
